Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 17, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  154527                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  COALITION PROTECTING AUTO NO-FAULT,                                                                    Kurtis T. Wilder,
  MARTHA E. LEVANDOWSKI, GERALD E.                                                                                   Justices
  CLARK, MARY ELLEN CLARK, A. MICHAEL
  DELLER, PAULINA M. DELLER, and M.
  THOMAS DELLER,
            Plaintiffs-Appellants,
  and
  BRAIN INJURY ASSOCIATION OF
  MICHIGAN, ILENE IKENS, RICHARD IKENS,
  KENNETH WISSER, SUSAN WISSER,
  GREGORY WOLFE, and KAREN WOLFE,
            Plaintiffs-Appellees,
  v                                                                SC: 154527
                                                                   COA: 314310
                                                                   Ingham CC: 12-000068-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 25, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 17, 2017
           p0510
                                                                              Clerk